DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected vulcanizing bladder, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “unloaded,.” In line 6 should instead be written as –unloaded.— so as to remove the comma before the period for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2002-137227, see machine translation) (of record) and Shibata et al. (CN 102036809, see machine translation).

Regarding claim 2, Ota discloses a pneumatic tire comprising a plurality of bladder ridges (Figs. 1-2: 16) extending in a tire width direction formed on a circumference of the tire inner surface ([0003], [0041]), and a plurality of protrusions (Figs. 1-2: 18) connecting the bladder ridges (Figs. 1-2: 16) to each other 15formed between the bladder ridges ([0041]).
However, Ota does not expressly recite that the tire comprises one or more fluorine-containing 10particles having a maximum diameter of 1.0 µm or more per area of 100 µm2 of a tire inner surface. 
Shibata teaches a pneumatic tire comprising one or more fluorine-containing 10particles having a maximum diameter of 1 mm or less (i.e. 1000 µm or less) on a tire inner surface ([0012], [0032]-[0034]), which falls within and overlaps with the claimed range of 1.0 µm or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a maximum diameter of fluorine-containing 10particles in a tire. When the particle diameter exceeds 1 mm, the adhesion of the particle to the tire inner surface becomes uneven, the thermal fusion of the particle becomes non-uniform, and defects such as unevenness and voids occur in the inner lining layer ([0029]). On the other hand, if the average particle diameter is too small, the adhesion of the particle to the inner surface of the tire tends to become non-uniform ([0029]). It is preferable to adjust the lower limit of the average particle diameter to about 1 to 2 μm ([0029]). Moreover, because the particle diameter falls within and overlaps within the claimed range, the maximum diameter will also necessarily be the same in any area of the tire inner surface, including per area of 100 µm2. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ota in order to provide fluorine-containing 10particles in a tire as is generally known in the art, as well as to provide said particles in the aforementioned range, for the aforementioned advantages as taught by Shibata. 

Regarding claim 3, Ota further discloses that the protrusions may be formed only in a region of an inner surface from a hump portion to a bead portion (Figs. 1-3) ([0009], [0044]), which is the region where a radius of curvature is 20smallest along a tire outer contour line from a tread surface to a tire maximum width position (Fig. 3) ([0009], [0044), in a state where the tire is mounted to a rim ([0114]), charged with a prescribed internal pressure and unloaded ([0114]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749